Citation Nr: 1145859	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  10-12 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to special monthly compensation based on loss of use of a creative organ.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force from May 1978 to May 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Denver, Colorado, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

In October 2009, the Board remanded this case for further evidentiary development.  Although the Board instructed that a supplemental statement of the case be issued, the RO adequately complied with this instruction by instead issuing a statement of the case, pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).

The issue of entitlement to an initial compensable disability rating for erectile dysfunction is no longer on appeal, as the Board denied this claim in an October 2009 decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran must be sent proper VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that advises him about what is needed to substantiate his claim for special monthly compensation based on loss of use of a creative organ.  The Court has held that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran's most recent VA genitourinary examination took place in March 2007, nearly five years ago.  At that time, the Veteran was able to achieve an erection about 50 percent of the time, and required medication to control his erections the other 50 percent of the time.  In addition, about 50 percent of the time, he was not able to maintain enough of an erection to engage in intercourse, but during those times he had good results from taking medication.

The most recent VA treatment record associated with the claims file is dated in May 2009.  The Veteran was assessed with erectile dysfunction at that time.

In his March 2010 VA Form 9, the Veteran stated that he has to take medication to have intercourse.

The Veteran should be scheduled for a VA genitourinary examination.  The examiner is to determine whether the Veteran has loss of use of a creative organ, and whether such loss of use is the result of a service-connected disability.

Updated VA records must be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran proper VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that advises him about what is needed to substantiate his claim for special monthly compensation based on loss of use of a creative organ.

2.  Obtain updated treatment records from the VA Health Care System in Denver, Colorado, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record.

3.  Schedule the Veteran for a VA genitourinary examination.  The claims folder must be reviewed in conjunction with the examination.

The examiner is to determine whether the Veteran has loss of use of a creative organ (i.e., whether the Veteran is unable to achieve erections and perform intercourse without the use of medications), and whether such loss of use is the result of a service-connected disability (nephropathy with hypertension, and/or erectile dysfunction).  All required testing must be performed.

4.  Review the claims file to ensure that all of the foregoing development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

